Citation Nr: 1823872	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  17-03 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to receipt of unpaid past-due benefits from May 14, 2014, through March 22, 2016.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to July 1970.  The appellant in this case is the accredited representative who represented the Veteran in his claim of entitlement to an increased rating for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The April 2016 decision determined that a withholding of $40,787.47, was proper based on a May 13, 2014, rating decision in which the RO in Houston, Texas, in relevant part, granted entitlement to a TDIU effective February 24, 2004.  

The April 2016 decision noted that the appellant would be paid past due benefits effective from February 24, 2004, through March 1, 2014.  (This decision erroneously noted that the payment would begin effective February 24, 2014.) 

The appellant filed a notice of disagreement with the terminal date of the past due benefits award, and this notice was received by VA in May 2016.  He was issued a statement of the case in December 2016.  He filed a substantive appeal in January 2017.  


FINDINGS OF FACT

1.  The Veteran was never provided proper notice of his appellate rights in connection with an unpromulgated May 13, 2014, rating decision that granted him entitlement to a TDIU.

2.  The March 22, 2016, rating decision provided the Veteran with a statement of the reasons for the decision and a summary of the evidence considered by the Secretary in the grant of TDIU benefits, and the April 5, 2016, notification letter provided notice of the Veteran's appellate rights in connection with that grant.

3.  The appellant has already been paid past due benefits covering the period from February 24, 2004, through May 13, 2014.  


CONCLUSIONS OF LAW

1.  The Veteran's claim of entitlement to a TDIU was granted by a March 22, 2016, rating decision.  38 U.S.C. § 5104(b) (2012); 38 C.F.R. § 3.104 (2017).  

2.  Entitlement to unpaid past-due benefits from May 14, 2014, through March 22, 2016, but no later, is warranted.  38 U.S.C. § 5904(d) (2012); 38 C.F.R. § 20.609(h)(3)(1) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was granted entitlement to a TDIU in a decision that arose from his initial claim of entitlement to service connection for PTSD.  There is no dispute that the appellant is entitled to attorney fees for past due benefits.  See 38 U.S.C. § 5904(d) (2012).  Under applicable regulations, if an increased evaluation is subsequently granted as the result of an appeal of the disability evaluation initially assigned by the agency of original jurisdiction, and if the attorney-at-law represents the claimant or appellant at that phase of the claim, the attorney-at-law will be paid a supplemental payment based upon the increase granted on appeal, to the extent that the increased amount of disability is found to have existed between the initial effective date of the award following the grant of service connection and the date of the rating action implementing the appellate decision granting the increase.  38 C.F.R. § 20.609(h)(3)(1) (2007).  

At issue in this case is which of two potential decisions is, in fact, "the rating action implementing the appellate decision granting the increase."  Specifically, this disagreement is based on a dispute over whether a rating decision of record that is dated May 13, 2014, or a rating decision of record that is dated March 22, 2016, is properly characterized as "the rating action implementing the appellate decision granting the increase."  

The claims file contains a rating decision dated May 13, 2014, in which the Houston RO granted entitlement to a TDIU effective February 24, 2004.  The rating decision codesheet notes that the Veteran was then in receipt of a combined disability rating of 70 percent from February 24, 2004, and that individual unemployability had been granted from that date.  The claims file contains no notification letter indicating that this rating decision was ever sent to the Veteran or that he was otherwise notified of his appellate rights in connection with this rating decision.

Rating decisions issued subsequent to the May 2014 rating decision and the March 2016 rating decision do not reflect that a TDIU had been granted.  

In January 2016, the Veteran received a letter summarizing his current VA benefits.  This letter notes that he is considered to be totally and permanently disabled due to his service-connected disabilities.  

The appellant's law firm emailed the RO in March 2016 requesting clarification of this matter.  This email noted the existence of the May 2014 rating decision.  

Internal RO correspondence revealed that the May 2014 rating decision was not intended to be promulgated but that it had not been deleted from the Virtual claims file.  It was noted that, "[i]f attorney and Vet have seen rating 5/13/14, Seller's [sic] would apply."  Another RO employee replied: "They have seen it.  Let's get this resolved ASAP."  

A rating decision dated March 22, 2016, was issued with this notification letter.  This decision grants entitlement to a TDIU effective February 24, 2004, and entitlement to Dependents' Educational Assistance (DEA) benefits from February 24, 2004.  The rating decision expressly states that "[t]his decision is due to unpromulgated rating decision May 13, 2014, which was seen by attorney and Veteran based on Seller's [sic] vs. Shinseki court case."  This decision was sent to the Veteran and his representative in a letter dated April 5, 2016.  While the record itself does not make this clear, the appellant noted in a February 2018 statement that VA's April 2016 mailing of the rating decision "included both the proposed 2014 rating decision narrative, and the final 2016 rating decision narrative."  

The March 2016 email correspondence indicates that the TDIU benefit was ultimately granted because the RO believed that such a grant was mandated by Sellers v. Shinseki, 25 Vet. App. 265 (2012).  
	
In Sellers, the United States Court of Appeals for Veterans Claims (Court) addressed the question of whether a "merely provisional" rating decision that was not formally issued was, nonetheless, effective and therefore binding on VA by virtue of the Veteran's receipt of notice of the decision.  See id. at 275-77.  In finding the "draft decision" to be binding on VA, the Court held that the question of the promulgation and effectiveness of a rating decision centered upon a determination as to whether the Veteran actually received notice of the decision.  See id. at 277 (finding that the "caselaw makes clear that defects of decisional notice are cured when the record demonstrates that the claimant and his representative actually received notice of the decision" (citing Clark v. Principi, 15 Vet. App. 61, 62-64 (2001) and Hauck v. Brown, 6 Vet. App. 518, 519 (1994))).  In short, "where a claimant demonstrates actual receipt of an RO decision and notice from either the RO or his representative, there is no question whether such notice is effective and binding on VA pursuant to section 5104(a) and [38 C.F.R.] § 3.104(a)."  See Sellers, 25 Vet. App. at 277.

Under applicable regulations, "Finality of decisions" vests under the following circumstances:

A decision of a duly constituted rating agency or other agency of original jurisdiction shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. 5104....  

38 C.F.R. § 3.104(a).  

Under 38 U.S.C. § 5104(a), "notice shall include an explanation of the procedure for obtaining review of the decision."  Such notice shall also include (1) a statement of the reasons for the decision, and (2) a summary of the evidence considered by the Secretary.  38 U.S.C. § 5104(b).  

In its analysis, the Court in Sellers indicated that the salient question focused on whether the documents in the Veteran's possession met "the minimum requirements for the content and effective transmission of decisional notice . . . codified in section 5104(a) and enumerated in 38 C.F.R. § 3.103(b)(1), (f)."  See id. at 276-77 (holding that "the issue [of] whether VA directly transmitted decisional notice to the claimant is moot where actual receipt is established" (citing Ashley v. Derwinski, 2 Vet. App. 62, 65-67 (1992))).  In particular, "notice of an RO decision shall be 'provide[d] to the claimant and to the claimant's representative' and such notification shall be 'in writing.'"  Sellers, 25 Vet. App. at 276 (citing 38 U.S.C. § 5104(a); 38 C.F.R. § 3.103(b)(1), (f)).  Further, "'[a]ll notifications will advise the claimant of the reason for the decision; the date the decision will be effective; the right to a hearing subject to paragraph (c) of this section; the right to initiate an appeal by filing a Notice of Disagreement which will entitle the individual to a Statement of the Case for assistance in perfecting an appeal; and the periods in which an appeal must be initiated and perfected....'"  Id. at 276 (quoting 38 C.F.R. § 3.103(f)).  

The Board observes that confusion appears to have arisen in the case at hand over the RO's mistaken belief that the appellant's discovery of the May 2014 rating decision itself (without a letter providing notice of the Veteran's appellate rights) made the May 2014 rating decision binding on VA, as in Sellers.  The Board finds, however, that, because this decision was not accompanied by notice of the Veteran's appellate rights, the rating decision was not, in fact, binding on VA.  

In the case at hand, the appellant learned of the existence of the May 2014 rating decision through his own review of the claims file.  Therefore, as in Sellers, the Veteran in this case received notice of this decision through a method other than the formal issuance of the rating decision (in that he was notified by his accredited representative).  However, the significant difference between this case and Sellers is that the veteran in Sellers had received both the unissued rating decision and a notification letter informing him of his appellate rights.  In the case at hand, the Veteran had received the rating decision through its placement in the claims file, which provided him with "(1) a statement of the reasons for the decision, and (2) a summary of the evidence considered by the Secretary."  This decision had not, however, given the Veteran notice of his appellate rights; such notice is usually given in an accompanying notification letter and as an attachment thereto.  In the case at hand, no such notification was given.  Therefore, the May 2014 rating decision, as it was found in the claims file in March 2016, was not binding on VA.  

The question thus becomes whether VA's inclusion of a copy of the May 2014 rating decision in its mailing of the March 2016 rating decision and April 2016 notification letter constitutes a notice of the Veteran's appellate rights in connection with the May 2014 rating decision.  The Board finds that it does not.  

First, the Board notes that, if it were the RO's intention to convert the May 2014 rating decision into a final, binding decision through its furnishing of the April 2016 notice letter, then the RO would have lacked the authority to issue a second decision on the same factual basis as the May 2014 rating decision.  See Sellers, 25 Vet. App. at 279 (citing 38 C.F.R. § 3.104(a)).  It would have been both impermissible and illogical for the RO to issue the March 2016 rating decision, as such decision would be void ab initio.  See Sellers, 25 Vet. App. at 279.  For this reason, the Board interprets the April 2016 notification letter as providing notice of the Veteran's appellate rights with respect to the March 2016 rating decision, but not the May 2014 rating decision.

Furthermore, the March 2016 rating decision was not a simple reissuance of the May 2014 rating decision.  The March 2016 rating decision cites an extensive amount of evidence that was added to the claims folder following the May 2014 rating decision.  Contained in this evidence is a highly pertinent August 2014 addendum opinion from a clinical psychologist who opined that the impairment that is attributable to the Veteran's PTSD renders him unemployable.  The March 2016 rating decision also expressly describes a piece of new evidence (a June 2014 opinion) in its "REASONS FOR DECISION" section.  Therefore, the ultimate grant of a TDIU in the March 2016 rating decision was not based solely on the evidence that was of record at the time of the May 2014 rating decision.  

In light of the above, the May 2014 rating decision has not become binding on VA by mere virtue of its having been included in the documents that were provided to the Veteran with the April 2016 notification letter and March 2016 rating decision.  In Sellers, there was no question that the notification letter that the Veteran received had been created in connection with the unissued rating decision.  The existence of a notification letter in a packet that also happened to contain the May 2014 rating does not fulfill the statutory requirements for the issuance of a binding rating decision.

In short, the Board finds that the May 2014 rating decision was not binding on VA, as the Veteran never received notice of his appellate rights in connection with that decision.  The Board further finds that the March 2016 rating decision was the earliest rating decision from VA that bound it to granting the Veteran TDIU benefits.  Therefore, the March 22, 2016 rating decision is "the rating action implementing the appellate decision granting the increase."  

Under applicable regulations, the appellant is entitled to past due benefits through March 22, 2016, but no later.  38 C.F.R. § 20.609(h)(3)(1) (2007).  The appeal is granted.


ORDER

Entitlement to receipt of unpaid past-due benefits from May 14, 2014, through March 22, 2016, but no later, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


